Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/22 has been entered.
Response to Amendment
2.	Claims 1, 5-9 have been amended and claim 10 newly added.
Response to Arguments
3.	Applicant’s arguments filed have been fully considered but are moot based on the new grounds of rejection responsive to the amendments, where Watanabe teaches user operation input, and newly cited prior art, Lee, teaches removing noise created by a user operating an input component.
Claim Objections
4.	Claim 9 is objected to because it recites “The sound signal processing system according to claim 9”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  The claim recites:
“wherein the first processing includes transmission processing for human listening applications, and the second processing includes speech recognition processing”
Where according to Applicant’s specification paragraph 43 the first processing is for speech recognition, and the second processing (post-execution after signal processing) is for human listening.

	[0043]: Therefore, in the present embodiment, the sound signal processing apparatus 10 transmits, to the information processing apparatus 50, both a collected sound signal before the non-linear signal processing (here, the noise removal processing executed by the noise removal section 29) is applied and a collected sound signal after the non-linear signal processing is applied. With this configuration, the information processing apparatus 50 can use the sound signal to which the non-linear signal processing has been applied for applications, such as voice chat, where a person is listening, while using the sound signal to which the non-linear signal processing has not been applied for mechanical processing such as speech recognition processing. Hereinafter, for the convenience of description, the collected sound signal after the non-linear signal processing is executed (post-execution sound signal) will be referred to as a listening sound signal, and the collected sound signal before the non-linear signal processing is executed (pre-execution sound signal) will be referred to as a recognition sound signal. It is noted that the information processing apparatus 50 may use these sound signals for applications other than those described here. Further, the non-linear signal processing only applied to the listening sound signal here is not limited to the noise removal processing and may include other signal processing.

	Appropriate correction is required.

Allowable Subject Matter
5.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 5-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al (2016/0358602) in view of Watanabe et al (8,886,524) in further view of Lee et al (5,648,660)

Regarding claim 1 Krishnaswamy et al (2016/0358602) teaches A sound signal processing system (abstract: systems and methods; figure 1; 0002) comprising: 
a sound signal processing apparatus (fig 1 object 3); and 
an information processing apparatus (fig 1 object 2), the apparatuses being communicatively connected to each other (fig 1), 
wherein the sound signal processing apparatus includes 
a signal processing section configured to execute non-linear signal processing on a collected sound signal collected by a microphone (figure 1 object 9 microphone; object 3 echo cancel system; para 17: system 3 includes an ambient noise suppression system), and 
a transmission section configured to transmit, to the information processing apparatus, both a pre-execution sound signal before the non-linear signal processing is executed and a post- execution sound signal after the non-linear signal processing is executed (fig 1 object 10 raw mic signal, 28 echo canceller output signal; para 30-31
30: SRS 2 has input 5 to receive raw microphone signal 10 having a user voice (e.g., speech) signal based on (1) user speech 7 or audio during a period of time and (2) an echo (or noise) signal based on sound 11 produced by speaker 12 (e.g., of device 1) (and optionally ambient noise) during the period of time. In some cases, signal 10 is received at input 5 by speech recognition system (SRS) 2 from system 3. In other cases, it is received by system 2 from microphone 9 without going through system 3.), and 
Wherein the information processing apparatus includes 
a reception section configured to receive the pre-execution sound signal and the post- execution sound signal from the sound signal processing apparatus (fig 1; para 30-31
[0030] SRS 2 has input 5 to receive raw microphone signal 
[0031] SRS 2 has input 6 to receive (e.g., simultaneously with input 1 receiving signal 10) a number of types of echo information signals), and 
a processing section configured to execute first processing on the pre-execution sound signal and execute second processing on the post-execution sound signal, the second processing being different from the first processing (fig 1; para 34: SRS 2 can process all of the received types of sent signals;
fig 2; para 57; 59 – processing each received signal separately);
 
	And does not specifically teach where Watanabe teaches
wherein the signal processing section is configured to execute the non-linear signal processing on the collected sound signal when an operation input signal is received by the signal processing section, and configured to not execute the non-linear signal processing on the collected sound signal when the operation input signal is not received by the signal processing section (col 2 l. 58 - col 3 l. 11), and 
wherein the operation input signal is generated by an operation input to the sound signal processing apparatus by a user of the sound signal processing apparatus,(col 2 l. 58 - col 3 l. 11: The signal profile selector 110 may be configured to determine an audio context, or receive audio context information. This determination may be automatic, manual, or a combination thereof. For example, the signal profile selector 110 may be configured as described below such that when the audio sink is a human, a user-to-user signal profile 112(1) is used to generate the processed audio. In another example, a user may use a control 114 or other input, such as speech recognized by a speech recognition device, to indicate a particular audio context.
(21) The control 114 may comprise a switch, a proximity sensor, or other device configured to receive a user input from a touch, a gesture, and so forth. The control 114 may be coupled to the signal profile selector 110 such that activation of the control 114 or other input device changes the audio context of the audio signal processing unit 106. For example, a user may touch a button on a headset to indicate that he/she will be transitioning from a telephone call with a human, who may use an associated the user-to-user signal profile 112(1) to a machine-provided speech recognition system associated with the user-to-device signal profile 112(2).

It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Watanabe to incorporate the operation input.  Watanabe teaches a user input to select the audio context and associated profile, where incorporating the user operated input component would improve clarity or suitability for a destination of the audio (Watanabe col 1 l. 65-66).

Watanabe does not specifically teach where Lee teaches
the operation input causing an audible input sound collected by the microphone (abstract: reducing noise due to switching the detection elements; col 1 l. 59-60: switching action itself generates a noise signal).
Krishnaswamy and Watanabe both teach noise suppression/cancellation techniques which work to eliminate ambient noise and echoes from an audio signal meant for transmission, where Watanabe further teaches an operation input (which may comprise a switch) for selecting audio context and profile (noise cancellation, etc).  The activation of a physical switch may create a sound, which would be considered ambient sound as it is non-speech that exists in the environment, and thus would also be subject to cancellation.  Lee however more specifically teaches an operation input causing an audible input sound.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Lee to capture and remove the input sound yielding the predictable results of still performing noise cancellation to improve clarity of the audio.



Regarding claim 2 Krishnaswamy teaches The sound signal processing system according to claim 1, wherein the non- linear signal processing includes noise removal processing for removing noise included in the collected sound signal (para 17: system 3 includes an ambient noise suppression system).  


Regarding claim 5 Krishnaswamy teaches A sound signal processing apparatus configured to be communicatively connected to an information processing apparatus, the sound signal processing apparatus (abstract; figure 1 obj 2, 3; 0002) comprising: 
a signal processing section configured to execute non-linear signal processing on a collected sound signal collected by a microphone (figure 1 object 9 microphone; object 3 echo cancel system; para 17: system 3 includes an ambient noise suppression system); and 
a transmission section configured to transmit, to the information processing apparatus, both a pre-execution sound signal before the non-linear signal processing is executed and a post- execution sound signal after the non-linear signal processing is executed (fig 1 object 10 raw mic signal, 28 echo canceller output signal; para 30-31
30: SRS 2 has input 5 to receive raw microphone signal 10 having a user voice (e.g., speech) signal based on (1) user speech 7 or audio during a period of time and (2) an echo (or noise) signal based on sound 11 produced by speaker 12 (e.g., of device 1) (and optionally ambient noise) during the period of time. In some cases, signal 10 is received at input 5 by speech recognition system (SRS) 2 from system 3. In other cases, it is received by system 2 from microphone 9 without going through system 3.);
And does not specifically teach where Watanabe and Lee teach
wherein the signal processing section is configured to execute, with first contents, the non- linear signal processing on the collected sound signal when an operation input signal is received by the signal processing section, and configured to execute, with second contents, the non-linear signal processing on the collected sound signal when the operation input signal is not received by the signal processing section, and 
wherein the operation input signal is generated by an operation input to the sound signal processing apparatus by a user of the sound signal processing apparatus, the operation input causing an audible input sound collected by the microphone.  
	Rejected for similar rationale and reasoning as claim 1


Regarding claim 6 Krishnaswamy teaches An information processing apparatus configured to be communicatively connected to a sound signal processing apparatus (abstract; figure 1 obj 2, 3; 0002), the information processing apparatus comprising: 
a reception section configured to receive, from the sound signal processing apparatus, both a pre-execution sound signal before non-linear signal processing is executed on a collected sound signal collected by a microphone and a post-execution sound signal after the non-linear signal processing is executed on the collected sound signal (fig 1 object 10 raw mic signal, 28 echo canceller output signal; para 30-31
30: SRS 2 has input 5 to receive raw microphone signal 10 having a user voice (e.g., speech) signal based on (1) user speech 7 or audio during a period of time and (2) an echo (or noise) signal based on sound 11 produced by speaker 12 (e.g., of device 1) (and optionally ambient noise) during the period of time. In some cases, signal 10 is received at input 5 by speech recognition system (SRS) 2 from system 3. In other cases, it is received by system 2 from microphone 9 without going through system 3.); and 
a processing section configured to execute first processing on the pre-execution sound signal and execute second processing on the post-execution sound signal, the second processing being different from the first processing (fig 1; para 34: SRS 2 can process all of the received types of sent signals;
fig 2; para 57; 59 – processing each received signal separately);
And does not specifically teach where Watanabe and Lee teach
wherein the signal processing section is configured to execute the non-linear signal processing on the collected sound signal when an operation input signal is received by the signal processing section, and configured to not execute the non-linear signal processing on the collected sound signal when the operation input signal is not received by the signal processing section; and 
wherein the operation input signal is generated by an operation input to the sound signal processing apparatus by a user of the sound signal processing apparatus, the operation input causing an audible input sound collected by the microphone.  
Rejected for similar rationale and reasoning as claim 1


Regarding claim 7 Krishnaswamy, Watanabe, and Lee teach A sound signal processing method comprising:
executing non-linear signal processing on a collected sound signal collected by a 3Atty Docket No.: 545-973 microphone; and 
transmitting, to an information processing apparatus, both a pre-execution sound signal before the non-linear signal processing is executed and a post-execution sound signal after the non-linear signal processing is executed;
wherein the signal processing section is configured to execute, with first contents, the non- linear signal processing on the collected sound signal when an operation input signal is received by the signal processing section, and configured to execute, with second contents, the non-linear signal processing on the collected sound signal when the operation input signal is not received by the signal processing section; and 
wherein the operation input signal is generated by an operation input to the sound signal processing apparatus by a user of the sound signal processing apparatus, the operation input causing an audible input sound collected by the microphone.
Recites limitations similar to claim 5 and is rejected for similar rationale and reasoning.

Regarding claim 8 Watanabe and Lee teach The sound signal processing system according to claim 1, wherein the operation input signal results from an operation button of the sound signal processing apparatus being operated by a user of the sound signal processing apparatus, the operation causing an audible sound of the button operation
Rejected for similar rationale and reasoning as claim 1


Regarding claim 10 Krishnaswamy does not specifically teach where Watanabe teaches The sound signal processing system according to claim 1,
wherein the first processing includes transmission processing for human listening applications, and the second processing includes speech recognition processing;
interpreted as wherein the first processing includes transmission processing for speech recognition processing, and the second processing includes human listening applications (see obj above).
Watanabe et al (8,886,524) teaches: 
	Col 3 l. 60 – col 4 l. 2: (26) By way of illustration, and not as a limitation, four audio contexts 124(1)-(A) are shown here. A user-to-user via telephone connection audio context 124(1) is a shown. With this context, the audio source 120 is a person speaking via a telephone connection to the audio sink 122(1) who is another user. In this context, the signal profile selector 110 may select the user-to-user signal profile 112(1), configured to provide for noise cancellation and other audio processing appropriate for human conversation. In some implementations, the connection may also be referred to as a "channel."
	Col 4l. 11-26:  When the audio source 120 is connected via a telephone connection to an audio sink 122(3), which is device, a user-to-device audio context 124(3) is determined. For example, the audio source 120 user may be providing speech to a speech recognition device as part of an interactive voice response system which is configured to convert at least a portion of the speech into text or commands. For this user-to-device audio context 124(3), the user-to-device signal profile 112(2) may be selected by the signal profile selector 110. By selecting the user-to-device signal profile 112(2), the performance of the audio sink 122(3) device is improved. For example, noise cancellation techniques suitable for use in the user-to-user audio context may result in unacceptable loss of data which is usable by the device. By changing the signal profile and generating the processed audio, accuracy of the device 122(3) may be improved.
Col 5 l. 17-25: Noise cancellation techniques may be tailored for audio sinks such as human users or devices. Such tailoring provides for improved results in intelligibility or usability by humans or devices. For example, high and low audio frequencies may be attenuated or removed for noise cancellation in a user-to-user audio context, which maintains human intelligibility. However, the same noise cancellation may render the same speech unintelligible to a device such as a speech recognition system.

Krishnaswamy Teaches receiving and processing audio signals and
34: In some cases, having the speech processor system process or consider the actual “raw” microphone signal 10 provides more accurate speech recognition that having it process the echo (and optionally noise) canceled signal (e.g., without processing or considering the actual “raw” microphone signal);
[0087] For example, FIG. 3 depicts instances of portable consumer electronics devices in which embodiments of the invention may be implemented. As seen in FIG. 3, device 1 may be or may not be included in a speakerphone unit that is integrated within a consumer electronic device such as a smartphone 55 with which a user can conduct a call with a far-end user of a communications device 56 over a wireless communications network.
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Watanabe to allow for the use of the most appropriate processing based on signal and destination for improved signal processing and quality.
The incorporation of Watanabe would improve clarity or suitability for a destination of the audio (Watanabe col 1 l. 65-66).



9.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy in view of Watanabe in further view of Lee in further view of Linde et al (2014/0348327).

Regarding claim 3 Krishnaswamy teaches The sound signal processing system according to claim 1, wherein the signal processing section executes linear signal processing on the collected sound signal prior to the non-linear signal processing (54: noise suppressor system may be used in addition to the echo cancel system), and transmits, as the post-execution sound signal, a sound signal after the non-linear signal processing is further executed on the sound signal after the linear signal processing is executed (fig 1; 54)signal processing is executed. 2Atty Docket No.: 545-973  
and 
Does not specifically teach
the transmission section transmits, as the pre-execution sound signal, a sound signal after the linear signal processing is executed, [and transmits, as the post-execution sound signal, a sound signal after the non-linear signal processing is further executed on the sound signal after the linear signal processing is executed. 2Atty Docket No.: 545-973signal processing is executed].
Krishnaswamy teaches [0031] SRS 2 has input 6 to receive (e.g., simultaneously with input 1 receiving signal 10) a number of types of echo information signals 20, during the period of time noted above.
Linde teaches synchronizing rendering of audio channels (144) by adding a delay to the earlier channel (
[0148] Thus, based on the transmission schedule, packets configured for simultaneous rendering by the first and second audio rendering devices may be transmitted at a consistent, regular interval (i.e., the first interval), such as one BLE frame (e.g., 1.25 ms, at least in some implementations). Under such conditions, if the audio rendering device which is scheduled for the earlier communication frame were to add a delay/offset equal to the first interval before rendering audio received in each such communication frame, the resulting rendering of audio data configured for simultaneous rendering would indeed be synchronized and substantially simultaneous between the first and second audio rendering devices.
Claim 7).
	While not specifically clear as yet, it appears the limitations are toward delaying the pre-execution signal to ensure synchronous output.  Linde teaches synchronizing rendering of audio channels by adding a delay to one set of audio information.
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Linde to allow for the synchronization of the output sound signals.  Linde would allow for implementing techniques for synchronizing rendering of audio channels at their respective audio rendering devices (144).

Regarding claim 4 Krishnaswamy and Linde teach The sound signal processing system according to claim 1, wherein 
after a predetermined time corresponding to a time required for the non-linear signal processing elapses, the signal processing section outputs, to the transmission section, the pre- execution sound signal before the non-linear signal processing is executed, and 
the transmission section transmits the pre-execution sound signal output after the predetermined time elapses and the post-execution sound signal to the information processing apparatus in parallel.  
(interpreted as delaying pre-execution sound signal) Rejected for similar rationale and reasoning as claim 3, where Krishnaswamy teaches a pre-execution sound signal and post-execution sound signal, and Linde teaches adding a delay to an earlier audio channel to synchronize audio output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655